Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, in effect, to prohibit the respondents from proceeding with a criminal action entitled People v Jackson, *860pending under Nassau County indictment No. 2826/05, and application for poor person relief.
Ordered that the branch of the application which is for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements. Miller, J.P, Crane, Lifson and Dillon, JJ., concur.